The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 4, 2014

                                     No. 04-13-00750-CR

                                       Larry CASTRO,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR0307A
                          Honorable Melisa Skinner, Judge Presiding


                                        ORDER
       Appellant’s motion to stay disposition is granted. This appeal will not be submitted for
decision by the court before July 4, 2014, unless appellant files a motion to dismiss the appeal.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of June, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court